                        UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF OHIO

IN RE:                                      )       Case No. 17-17361
                                            )
                                            )       Chapter 11
       RICHARD M. OSBORNE                   )
                                            )       Judge Arthur I. HARRIS
         DEBTOR                             )
                                            )       MOTION OF DIANE OSBORNE
                                            )       TRUSTEE OF THE DIANE M.
                                            )       OSBORNE TRUST FOR RELIEF
                                            )       FROM STAY
                                            )
                                            )       Warren County, Pennsylvania
                                            )       Parcel No. TD-1- 828000-00
                                            )       Parcel No. TD-1- 944000-00
                                            )       Parcel No. TD-1- 947720-00
                                            )       Parcel No. TD-1- 852000-00
                                            )       Parcel No. TD-1- 862200-00
                                            )       Parcel No. TD-1- 862000-00
                                            )       Parcel No. TD-1- 862200-00A


       Diane M. Osborne, Trustee of the Diane M. Osborne Trust, (the “Movant”) moves this Court,

under Bankruptcy Code §§ 361, 362, 363, and other sections of Title 11 of the United States Code,

under Federal Rules of Bankruptcy Procedure 4001 and 6007, and under Local Bankruptcy Rule

4001-1 for an order conditioning, modifying or dissolving the automatic stay imposed by Bankruptcy

Code § 362. THIS MOTION DEVIATES FROM THE REQUIRED FORM DUE TO THE

UNIQUE POSTURE OF THE MATTER. PURSUANT TO LOCAL RULE 4001-1,

PARAGRAPHS DEVIATING FROM THE REQUIRED FORM ARE NOTED IN

BOLDFACE TYPE.

                                MEMORANDUM IN SUPPORT

       1.      The Court has jurisdiction over this matter under 28 U.S.C. §§ 157 and 1334. This

is a core proceeding under 28 U.S.C. § 157(b)(2). The venue of this case and this motion is proper




17-17361-aih     Doc 324     FILED 12/28/18      ENTERED 12/28/18 10:41:20           Page 1 of 8
under 28 U.S.C. §§ 1408 and 1409.

       2.      On October 14, 2002, the Debtor and the Rigrtona Trust, obtained a loan from OSAIR

Inc., in the amount of $3,245,327.12. Such loan was evidenced by a Amended and Restated Demand

Promissory Note dated October 11, 2002, (the “Note”), a copy of which is attached as Exhibit A.

       3.      To secure payment of the Note and performance of the other terms contained in it, the

Debtor and the Rigrtona Trust executed a Security Agreement in the form of Mortgage Deed in favor

of OSAIR Inc. dated October 14, 2002 (the “Mortgage Deed ”). The Mortgage Deed granted a lien

on 7 parcels of land located in Warren County, Pennsylvania more fully described in Exhibit B and

owned by the Rigrtona Trust (the “Collateral”). Prior to the filing of the bankruptcy, the Debtor

dissolved the trust, which collateral then reverted to the Debtor and became an asset of the

estate of the Debtor. The Collateral is more fully described in the Mortgage Deed as an

attachment.

       4.      The lien created by the Mortgage Deed was duly perfected by filing the Mortgage

Deed in the office of the Warren County, PA Recorder on October 14, 2002. A copy of the

recorded Mortgage Deed, is attached as Exhibit C. Based on the recorder of Warren County,

Pennsylvania, the lien is the 1st lien on the Collateral.

       5.      The entity in possession of the original Note as of the date of this motion, is

OSAIR, Inc. 8500 Station Street, Mentor, Ohio 44060. On May 16, 2016, Osair Inc. granted,

bargained, sold, assigned, conveyed and transferred, to Diane Osborne Trustee of the Diane

M. Osborne Trust, the Mortgage Deed and Note described above, together with any and all

rights, interests and appurtenances belonging; subject only to any right and equity of

redemption of the mortgagor, its successors or assigns in the same. The Assignment provided

for a release by the Assignee upon payment in full by Richard M. Osborne, as trustee, agent,

                                                 2



17-17361-aih     Doc 324     FILED 12/28/18       ENTERED 12/28/18 10:41:20           Page 2 of 8
principal, representative, member of LLC or in any other capacity, the sum of ONE MILLION

ONE HUNDRED THOUSAND DOLLARS ($1,100,000), together with accrued interest as

evidenced in Paragraph 7 of a Loan Agreement and Escrow Instructions dated February 25,

2016, by and between Diane M. Osborne, Trustee, as Lender, and Richard M. Osborne, as

trustee and as agent and/or representative of the other listed obligors. A copy of the Loan

Agreement and Escrow Instructions is attached as Exhibit “D” (the “Trust Loan”) to Diane M.

Osborne, Trustee, for release.

       6.      The entity servicing the loan is: the Movant.

       7.      Although the Note has not been transferred it is partially assigned in the sum

of ONE MILLION ONE HUNDRED THOUSAND DOLLARS ($1,100,000), together with

accrued interest to Diane M. Osborne, Trustee.

       8.      The Mortgage Deed and Note were partially assigned to Movant as security for

a Loan dated February 25, 2016, by and between Diane M. Osborne, Trustee, as Lender, and

Richard M. Osborne, as trustee and as agent and/or representative of the other listed obligors.

A copy of the recorded assignment is attached as Exhibit “E”.

       9.      The value of the Collateral is $744,818.00. This valuation is based on tax evaluation

by the Auditor of Warren County, Pennsylvania as well as the stated value of the Debtor's schedules.

       10.     As of the date of this Motion, there is currently due and owing on the Note the

outstanding principal balance of $3,245,327.12, plus $168,720.49 interest accruing thereon at

the rate of 3.9% per annum from October 11, 2002, as described in more detail on the

worksheet attached as Exhibit "F". The total provided in this paragraph cannot be relied

upon as a payoff quotation.

       11.     As of the date of this Motion, there is currently due and owing on the Trust Loan

                                                 3



17-17361-aih     Doc 324      FILED 12/28/18      ENTERED 12/28/18 10:41:20           Page 3 of 8
the outstanding principal balance of $700,000, plus $160,000.00 interest accruing thereon at

the rate of 6% per annum from February 25, 2016, as described in more detail on the

worksheet attached as Exhibit “G”.

       12.     Movant is not holding any funds in suspense and therefore the amount due and

owing on the Note or the Trust Loan does not include a credit for any sums held in a suspense

account.

       13.     According to Debtor's schedules, the only other parties known to have or

potentially have an interest in the Property besides the Debtor and the Movant, are the Warren

County Treasurer, for real estate taxes in an undetermined amount and OSAIR, Inc. in the

amount of $2,145,327.12.

       14.     The Movant is entitled to relief from the automatic stay under Bankruptcy Code

§ 362(d) for these reason(s) (check all that apply):

               V       Debtor has failed to provide adequate protection for the lien held by the

                       Movant for these reasons: That the Debtor has not made any consistent

                       payments of interest or principal.

               G       Debtor has failed to keep the Collateral insured as required by the Security

                       Agreement.

               G       Debtor has failed to keep current the real estate taxes owed on the

                       Collateral.

               G       Debtor has failed to make periodic payments to Movant for the months of

                       <STATE EACH MONTH AND YEAR>, which unpaid payments are in

                       the aggregate amount of <AMOUNT> through <DATE>. The total

                       provided in this paragraph cannot be relied upon as a reinstatement

                                                  4



17-17361-aih       Doc 324    FILED 12/28/18       ENTERED 12/28/18 10:41:20          Page 4 of 8
                       quotation.

               V       Debtor has no equity in the Collateral, because the Collateral is valued at

                       $744,818.00, and including the Movant’s lien, there are liens in an

                       aggregate amount of $3,245,327.12 on the Collateral.

               G       Other cause (set forth with specificity):____________________________

      15.      Movant has completed the worksheets, attached as Exhibit F and Exhibit G.


      WHEREFORE, Movant prays for an order from the Court:

      (a)      granting Movant relief from the automatic stay of Bankruptcy Code § 362 to
               permit Movant to proceed under applicable nonbankruptcy law.




                                              Respectfully submitted,

                                              /s/Dennis J. Kaselak
                                              Dennis J. Kaselak, Esq. (#0029133) Of Counsel
                                              401 South Street
                                              Chardon, Ohio 44024
                                              Telephone: 440-285-3511
                                              Facsimile: 440-285-3363
                                              E-mail: dkaselak@peteribold.com
                                              Attorney for Movant, Diane M. Osborne Trustee of
                                              the Diane M. Osborne Trust




                                                 5



17-17361-aih       Doc 324   FILED 12/28/18       ENTERED 12/28/18 10:41:20            Page 5 of 8
                                CERTIFICATE OF SERVICE

       The undersigned certifies that on December 28, 2018, a true and correct copy of the
foregoing Motion of Diane Osborne Trustee of the Diane M. Osborne Trust for Relief From
Stay and Abandonment was served via the Court’s electronic case filing system on the following
who are listed on the Court’s Electronic Mail Notice List:

Via Court Electronic System:

Frederic P. Schwieg on behalf of Debtor Richard M. Osborne
fschwieg@schwieglaw.com

Gregory P. Amend on behalf of Creditor First National Bank of Pennsylvania
gamend@bdblaw.com, grichards@bdblaw.com

Alison L. Archer on behalf of Interested Party Lakeland Community College
alison.archer@ohioattorney general.gov

Adam S. Baker on behalf of Creditor Michael E. Osborne, Sr.
abakerlaw@sbcglobal.net, adam@bakerlaw.us;abakerlaw@gmail.com

Robert D. Barr on behalf of Creditor Chicago Title Insurance Company
rbarr@koehler.law, rbarr@koehler.law

Matthew H. Matheney on behalf of Creditor First National Bank of Pennsylvania
mmatheney@bdblaw.com, bhajduk@bdblaw.com

Kelly Neal on behalf of Creditor The Huntington National Bank
kelly.neal@bipc.com, donna.curcio@bipc.com

David M. Neumann on behalf of Interested Party Zachary B Burkons
dneumann@meyersroman.com, jray@meyersroman.com;mnowak@meyersroman.com

Timothy P. Palmer on behalf of Creditor The Huntington National Bank
timothy.palmer@bipc.com, donna.curcio@bipc.com

John J. Rutter on behalf of Creditor Mentor Lumber & Supply Co.
jrutter@ralaw.com

Michael J. Sikora, III on behalf of Creditor Chicago Title Insurance Company


                                               6



17-17361-aih    Doc 324     FILED 12/28/18      ENTERED 12/28/18 10:41:20         Page 6 of 8
msikora@sikoralaw.com, aarasmith@sikoralaw.com;mtroha@sikoralaw.com


Nathaniel R. Sinn on behalf of Creditor First National Bank of Pennsylvania
nsinn@bdblaw.com, kslatinsky@bdblaw.com

Rachel L. Steinlage on behalf of Interested Party Zachary B Burkons
rsteinlage@meyersroman.com; jray@meyersroman.com;
mnowak@meyersroman.com; rbain@meyersroman.com

Andrew M. Tomko on behalf of Creditor Tax Ease Ohio, LLC
atomko@sandhu-law.com, bk1notice@sandhu-law.com

Jeffrey C. Toole on behalf of Interested Party Zachary B Burkons
toole@buckleyking.com, young@buckleyking.com;heberlein@buckleyking.com

Maria D. Giannirakis ust06 on behalf of U.S. Trustee United States Trustee
maria.d.giannirakis@usdoj.gov

Scott R. Belhorn ust35 on behalf of U.S. Trustee United States Trustee
Scott.R.Belhorn@usdoj.gov

Stephen J. Futterer on behalf of Creditor City of Willoughby
sjfutterer@sbcglobal.net, r43087@notify.bestcase.com

Austin B. Barnes, III on behalf of Tax Ease Ohio, LLC
abarnes@sandhu-law.com

David T. Brady on behalf of Creditor Tax Ease Ohio, LLC
DBrady@Sandhu-Law.com, bk1notice@sandhu-law.com

LeAnn E.Covey on behalf of Creditor Bank of America, N.A.
bknotice@clunkhoose.com

Richard W. DiBella on behalf of Intervenor Nationwide Mutual Fire Insurance Company
rdibella@dgmblaw.com

Melody Dugic Gazda on behalf of Respondent Home Savings Bank, Successor by Merger to The
Home Savings & Loan Company of Youngstown, Ohio
mgazda@hendersoncovington.com

Stephen R. Franks on behalf of Creditor Bank of America, N.A.
amps@manleydeas.com


                                               7




17-17361-aih     Doc 324    FILED 12/28/18       ENTERED 12/28/18 10:41:20     Page 7 of 8
Christopher J. Klym on behalf of Creditor Ohio Department of Taxation
bk@hhklaw.com

Kirk W. Roessler on behalf of Creditor Estate of Jerome T. Osborne
kroessler@walterhav.com, kballa@walterhav.com

Michael S. Tucker on behalf of Creditor Citizens Bank, N.A.
mtucker@ulmer.com

Stephen D. Hobt
shobt@aol.com

And by regular U.S. mail, postage prepaid:

Richard M. Osborne
7265 Markell Road
Waite Hill, Ohio 44094



                                                     /s/ Dennis J. Kaselak
                                                     Dennis J. Kaselak, Esq. (Of Counsel) (#0029133)
                                                     Attorney for Movant, Diane M. Osborne




F:\DKASELAK\Osborne, Diane\Motion for Relief\2018.12.18 Motion for Relief From Stay and Abandonment.wpd




                                                         8




17-17361-aih        Doc 324       FILED 12/28/18          ENTERED 12/28/18 10:41:20                 Page 8 of 8
